In an action to recover damages for personal injuries, nonparty DeSimone, Aviles, Shorter & Oxamendi, LLB the former attorney for the defendant Jamal Barrow, also known as “Shyne,” appeals from an order of the Supreme Court, Kings County (Vaughan, J), dated February 28, 2007, which denied its motion to release to it the sum of $43,000, as an attorney’s fee, from certain funds held in escrow pursuant to temporary restraining orders contained in two orders to show cause dated November 1, 2004 and November 3, 2004, respectively, and a preliminary injunction order dated March 16, 2005.
Ordered that the order dated February 28, 2007 is affirmed, without costs or disbursements.
On the record presented, we cannot conclude that the Supreme Court improvidently exercised its discretion in denying the motion of nonparty DeSimone, Aviles, Shorter & Oxamendi, LLI] to release sums to it from certain funds that are the subject of temporary restraining orders contained in two orders to show cause and a preliminary injunction order restraining their distribution, or that the court was bound to release the funds pursuant to the law of the case doctrine (see Thompson v 76 Corp., 54 AD3d 844 [2008] [decided herewith]). Fisher, J.E, Covello, Angiolillo and Belen, JJ., concur.